Citation Nr: 1725298	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-06 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

4.  Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Lawrence W. Stokes


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In March 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable initial disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his March 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims for entitlement to service connection for a back disability, sleep apnea, and diabetes mellitus, type II.





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issues of entitlement to service connection for a back disability, sleep apnea, and diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his March 2017 hearing, the Veteran indicated that he wished to withdraw his claims for entitlement to service connection for a back disability, sleep apnea, and diabetes mellitus, type II.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a back disability is dismissed.

The appeal as to the issue of entitlement to service connection for sleep apnea is dismissed.

The appeal as to the issue of entitlement to service connection for diabetes mellitus, type II, is dismissed.



REMAND

While further delay is regrettable, the Board finds remand is warranted with respect to the remaining issue on appeal.  

The Veteran last underwent VA examination in connection with his claim for entitlement to a compensable initial disability rating for bilateral hearing loss in September 2014.  Since that time, he submitted an audiogram conducted in July 2016 which appeared to show that his hearing loss had increased in severity.  Upon review, however, the July 2016 audiogram did not utilize the Maryland CNC list in conducting speech discrimination testing and is specifically noted to be inadequate for rating purposes.  Accordingly, as there is some indication that the Veteran's hearing loss may have worsened since the last VA examination, the Board finds remand is warranted for a new examination.  

Furthermore, the record reflects that a VA audiogram was conducted in October 2012, but that the numerical results of such testing are not of record.  As such, upon remand attempts should be made to associate the numerical results of the October 2012 audiogram with the record.  Updated VA treatment records should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file the numerical results of VA audiogram testing conducted in October 2012, as well as updated VA treatment records dating since October 2014.  If any such records are unavailable, the Veteran and his representative should be notified.

2.  After completing the above development to the extent possible, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's bilateral hearing loss should be reported.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


